UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

YI TAI SHAO,                                       :
                                                   :
       Plaintiff,                                  :       Civil Action No.:       18-1233 (RC)
                                                   :
       v.                                          :       Re Document Nos.:       31, 45, 58, 65, 75,
                                                   :                               80, 81, 84, 117,
                                                   :                               142
JOHN G. ROBERTS, et al.,                           :
                                                   :
       Defendants.                                 :

                                  MEMORANDUM OPINION

   DENYING PLAINTIFF’S MOTION TO DISQUALIFY AND FOR CHANGE OF VENUE, GRANTING
   MOTIONS TO DISMISS, SUA SPONTE DISMISSING ALL CLAIMS AGAINST ALL REMAINING
          DEFENDANTS, AND DENYING ALL OTHER PENDING MOTIONS AS MOOT

                                       I. INTRODUCTION

       Plaintiff Yi Tai Shao, a California resident, has brought this suit against a wide variety of

defendants in connection with a California child custody case that has been ongoing since 2005.

In her amended complaint, Shao includes fourteen claims against sixty-seven named and forty-

six unnamed defendants, including parties, attorneys, court clerks, judges, and third parties, all

linked in some way to the child custody case or to the multiple legal proceedings Shao has

instituted in connection with it over the past eight years. After the Court denied a motion to

disqualify, Shao has now filed a renewed motion to disqualify and for change of venue. Many of

the defendants have also moved to dismiss for lack of personal or subject matter jurisdiction and

for failure to state a claim. For the same reasons it denied the initial motion to disqualify, the

Court denies Shao’s renewed motion to disqualify and for change of venue. And because it finds

that it lacks personal jurisdiction or subject matter jurisdiction over all of Shao’s claims, the

Court dismisses this case.
                               II. FACTUAL BACKGROUND

            1. The Underlying Custody Case and Initial Custody Determination

       In 2005, Shao filed for divorce from her now ex-husband, Tsan-Kuen Wang, in the

Superior Court of California, Santa Clara County. See Am. Compl. ¶¶ 5, 8, ECF No. 16; In re

the Marriage of: Linda Shao and Tsan-Kuen Wang, No. 1-05-FL126882 (Cal. Sup. Ct.). 1 Shao

and Wang initially agreed to split custody of their daughter 50/50. Id. ¶ 87. However, Shao’s

daughter began complaining about sexual abuse while in Wang’s care in early 2010, id., and the

County of Santa Clara investigated the claims, see id. ¶¶ 57–58. B.J. Fadem, a California

attorney, was appointed as guardian ad litem for Shao’s daughter in May 2010. See id. ¶ 58.

After county workers allegedly conspired to keep Shao’s child away from her with Superior

Court employees; Wang’s attorney, David Sussman; and the judge assigned to her case, Judge

Edward Davila, 2 see id. ¶¶ 43, 54–57, 71, Judge Davila issued an expedited custody order

depriving Shao of custody of her daughter on August 5, 2010, see id. ¶¶ 88–92.

       On August 20, 2010, Shao hired attorneys James McManis, Michael Reedy, and

McManis Faulkner, LLP (“the McManis Defendants”) to challenge the expedited custody order.

See id. ¶¶ 98. However, Shao fired the McManis Defendants within a year after allegedly

realizing that they were engaged in a conspiracy with Sussman and Judge Davila to deprive her

of custody. See id. ¶ 99–104. According to Shao, the conspiracy was facilitated by Judge Davila

and the McManis Defendants’ common membership in a chapter of the American Inns of Court,



       1
         The Court takes judicial notice of the dockets and published opinions for Shao’s related
state and federal lawsuits. See, e.g., Al-Aulaqi v. Panetta, 35 F. Supp. 3d 56, 67 (D.D.C. 2014)
(“A court may take judicial notice of facts contained in public records of other proceedings.”
(citing Covad Commc’ns Co. v. Bell Atlantic Co., 407 F.3d 1220, 1222 (D.C. Cir. 2005))).
       2
        Judge Davila now sits on the U.S. District Court for the Northern District of California,
following his appointment to the position in 2011.


                                                2
id. ¶ 98, an organization that she alleges provides a nationwide platform to facilitate private ex

parte communications and judicial corruption, see id. ¶¶ 23, 335–36. Over the next three years,

several other Superior Court judges issued a variety of decisions in Shao’s custody case. See,

e.g., id. ¶¶ 103–105. Shao alleges that these judges, too, were involved in conspiracies to

deprive her of custody with Sussman or with some or all of the McManis Defendants. See, e.g.,

id. ¶¶ 102–103, 105. Shao alleges that a final custody order depriving her of the custody of her

daughter was eventually entered in November 2013. See id. ¶¶ 122.

       At various points during the litigation, Shao appealed orders of the Superior Court. E.g.

id. ¶¶ 109–13, 128–29, 138. Shao’s appeals went first to the California Sixth District Court of

Appeal, then to the California Supreme Court, and for some to the United States Supreme Court.

E.g. id. ¶¶ 128–29. Shao attributes the denial of her appeals at all appellate levels to a

conspiracy between the McManis Defendants and the judges and justices involved, again

facilitated by the platform for corruption offered by the American Inns of Court. E.g. id.

¶ 109–13.

       2. Malpractice Suit Against the McManis Defendants and Prefiling Injunction

         After Shao fired the McManis Defendants, she brought suit against them for malpractice

in 2012. Id. ¶ 141. The case was dismissed, and Shao refiled a malpractice suit against the

McManis Defendants in federal court in 2014. Id. ¶ 142. Judge Lucy Koh dismissed the federal

suit and the dismissal was affirmed on appeal. Id. ¶ 145. As with previous judicial decisions

going against her, Shao alleges that the judges involved all conspired with the McManis

Defendants to ensure she would not succeed, “through the influence [the McManis Defendants]

wield through their powerful giant social club The American Inns of Court.” Id. Following the

dismissal of her federal case, Shao moved to set aside the dismissal of her state malpractice suit.




                                                  3
Id. ¶ 146. The McManis Defendants responded by moving to declare Shao a vexatious litigant

under California law, and by asking for a prefiling injunction to issue against her. See id. ¶ 147.

The Superior Court granted the motion and issued a pre-filing injunction against Shao. See id.

             3. Continued Litigation in the Custody Case and Alleged Hacking

       In the past five years, Shao has extensively litigated her custody case. See generally id.

¶¶ 156–256. Shao alleges that the McManis Defendants have continued to conspire to deprive

her of the custody of her daughter, in a scheme involving the judges issuing decisions in her

cases, third parties connected to the litigation, and Wang and his attorney. See id. Shao places

the McManis Defendants at the center of the conspiracy, allegedly using their various

relationships and the connections they made through the American Inns of Court to “ensure that

SHAO not regain custody of her child . . . [and] maintain[] their no causation defense to

malpractice.” Id. ¶¶ 159–160. She alleges that various California judicial defendants

“knowingly misused the vexatious litigant order” fraudulently obtained by the McManis

Defendants to block motions in her custody case. E.g. id. ¶ 219. She believes that the many

judges involved in her case have engaged in a wide range of improprieties, including issuing

secret ex parte communications and court orders, illegally altering case dockets, and failing to

docket or maliciously dismissing her motions without review. See, e.g., id. ¶¶ 159–208. And

she alleges that the McManis Defendants organized “the same scheme of illegal notice, alteration

of docket and deterrence” in the United States Supreme Court, again through secret, corrupt

connections they made there through the American Inns of Court. See id. ¶¶ 257–58.

       At some point in 2018, Shao “started posting on Youtube several radio show videos . . .

about the judicial corruption going on in her cases.” Id. ¶ 305. In response, Shao alleges that

Google and Youtube conspired with the McManis Defendants and Chief Justice Roberts to




                                                 4
harass her, see id. ¶¶ 305–14, including by deleting comments on her Youtube videos, id. ¶ 306,

suspending her Google e-mail accounts, id. ¶ 307, having vehicles follow her, id. ¶ 308, putting

her under electronic surveillance, id. ¶ 313, and hacking her computer, cell phone, and office

phone, id. ¶¶ 310–12. Shao attributes Google’s decision to conspire with Chief Justice Roberts

to a favorable decision he purportedly issued in a pending case Google had before the Supreme

Court. See id. ¶ 314. Aside from their conspiracy with Google, Youtube, and Chief Justice

Roberts, Shao also alleges that the McManis Defendants arranged for hackers to infiltrate her

computer and alter or destroy files relating to her pending cases. See id. ¶¶ 315–19.

                              4. Procedural History of This Case

       Shao brought the instant case on May 21, 2018. See Compl. at ¶ 1, ECF No. 1. In her

amended complaint, filed on June 29, 2018, Shao brings claims against sixty-seven named

defendants: the McManis Defendants; the American Inns of Court, the Honorable William A.

Ingram American Inn of Court, and the San Francisco Bay Area American Inn of Court (the

“American Inn Defendants”); the McManis Defendants’ attorney in the malpractice action, Janet

Everson; United States Supreme Court Justices and clerks (the “Supreme Court Defendants”); 3

judges and employees of the United States Judiciary (the “Federal Judicial Defendants”); 4

members of Congress and several Congressional entities (the “Congressional Defendants”); 5



       3
         The Supreme Court Defendants include the United States Supreme Court; Chief Justice
John G. Roberts; Justice Clarence Thomas; Justice Ruth Bader Ginsburg; Justice Stephen
Breyer; Justice Samuel Alito; Justice Sonia Sotomayor; Justice Elena Kagan; and Supreme Court
clerks Jordan Bickell and Jeff Atkins.
       4
        The Federal Judiciary Defendants include Judge Koh; Judge Clifford J. Wallace; Judge
Rudolph Contreras; and Jackie Francis, a clerk at the U.S. District Court for the District of
Columbia.
       5
         The Congressional Defendants include the U.S. House Judiciary Committee; the U.S.
Senate Judiciary Committee; Representative Eric Swalwell; and Senator Diane Feinstein.


                                                5
former California Superior Court Judge Edward Davila and a large number of other judges and

employees of the California judicial system (together, the “California Judicial Defendants”); 6

retired Justice of the California Sixth District Court of Appeal Conrad Rushing; the County of

Santa Clara and several of its employees (the “Santa Clara Defendants”); 7 Google and Youtube

(the “Google Defendants”); and Wang, Sussman, Fadem, and several third parties who were at

some point or another involved in the custody action. 8

       Most of the defendants have now moved to dismiss, including the McManis Defendants;

Everson; the American Inn Defendants; the California Judicial Defendants; the Santa Clara

Defendants; the Google Defendants; custody evaluator John Orlando; psychologist Carol Tait-

Starnes; alleged hacker Esther Chung; Fadem; and Fadem’s replacement as guardian ad litem for

Shao’s daughter, Elise Mitchell. See Docket, Shao v. Roberts, No. 18-cv-1233-RC (D.D.C.).

Shao has separately moved to strike a large number of motions and for judicial notice of a wide

variety of facts. See id.


       6
           The California Judiciary Defendants include the Supreme Court of California and its
Chief Justice Tani G. Cantil-Sakauye; the California Sixth District Court of Appeal and several
of its justices, Justice Mary J. Greenwood, Justice Patricia Bamattre-Maoukian, Justice Franklin
Elia, Justice Adrienne M. Grover, Justice Eugene Premo; the Clerk’s Office of the California
Sixth District Court of Appeal; the Superior Court of California, Santa Clara County and several
of its judges, Judge Maureen Folan, Judge Mary Ann Grilli, Judge Peter Kirwan, Judge Patricia
Lucas, Judge Beth McGowen, Judge Rise Pichon, Judge Joshua Weinstein, Judge Theodore
Zayner, and former Judge Edward Davila; Gregory Salvidar, Commissioner of the Superior
Court of California, Santa Clara County; and several employees of the Superior Court of
California, Santa Clara County, Rebecca Delgado, Lisa Herrick, Jill Sardeson, Sarah Scofield,
Susan Walker, and David Yamasaki.
       7
         The Santa Clara Defendants include the County of Santa Clara (named in the Complaint
through its Department of Family and Children’s Services and Department of Child Support
Services) and employees Misook Oh, Darryl Leong, and Mary L. Murphy.
       8
         Additional defendants include John Orlando, a custody evaluator appointed by the
Superior Court after the 2010 expedited custody order; Carole Tait-Starnes, Wang and Shao’s
minor daughter’s psychologist; Elise Mary Mitchell, the guardian ad litem for Shao’s daughter
after Fadem withdrew; and two alleged hackers, Kevin L. Warnock and Esther Chung.


                                                6
          Shao also moved to disqualify this Court and for a change of venue on July 6, 2018,

followed by a motion to stay these proceedings on August 5, 2018. See Pl.’s First Mot.

Disqualify at 1, ECF No. 19; Pl.’s Mot. Stay at 1, ECF No. 42. The Court denied both motions

on August 8, 2018. See Shao v. Roberts, No. 18-cv-1233-RC, ECF No. 48, slip op. at 1 (D.D.C.

Aug. 8, 2018). On December 4, 2018, Shao filed a renewed motion to disqualify this Court and

for change of venue. See Pl.’s Second Mot. Disqualify at 1, ECF No. 142.

          All motions to dismiss and the renewed motion for disqualification are now ripe for

review.

                                          III. ANALYSIS

          The Court first reviews Shao’s renewed motion to disqualify and to change venue, before

addressing the pending motions to dismiss and the remaining claims against the non-moving

defendants. Because it restates much of the same arguments as her first motion, the Court denies

the renewed motion to disqualify and to change venue. And because the Court finds that all of

Shao’s claims should be dismissed on the basis of either personal jurisdiction or subject matter

jurisdiction, the Court grants the motions to dismiss, sua sponte dismisses all remaining claims,

and denies all other pending motions as moot.

                        A. Motion to Disqualify and for Change of Venue

          Before reviewing the pending motions to dismiss, the Court briefly addresses Shao’s

renewed motion to disqualify and for change of venue. Shao brings her renewed motion

pursuant to 28 U.S.C. § 144 and 28 U.S.C. § 455. See Pl.’s Mem. Supp. Second Mot. Disqualify

at 20, ECF No. 142-1. Because Shao’s motion reasserts much of the same arguments brought in

her first motion, the Court denies the renewed motion.




                                                  7
         First, Shao’s motion to disqualify this court pursuant to 28 U.S.C. § 144 fails to comply

with the requirements of § 144, and thus must be denied. Section 144 provides that “[w]henever

a party to any proceeding in a district court makes and files a timely and sufficient affidavit that

the judge before whom the matter is pending has a personal bias or prejudice either against him

or in favor of any adverse party, such judge shall proceed no further therein, but another judge

shall be assigned to hear such proceeding.” 28 U.S.C. § 144. As the Court explained in its

opinion denying Shao’s motion to stay, “submitting an affidavit to the Court under this provision

does not yield automatic recusal of the judge on the matter,” Williams v. New York City Housing

Auth., 287 F. Supp. 2d 247, 248 (S.D.N.Y 2003). Rather, the Court may deny the motion if the

affidavit or the motion itself are procedurally deficient. See Shao, No. 18-cv-1233-RC, slip op.

at 11.

         Shao’s § 144 motion is deficient in a number of ways. As an initial matter, this is Shao’s

second such motion, when 28 U.S.C. § 144 clearly indicates that “[a] party may file only one

such affidavit in any case.” Id. Shao’s § 144 motion should be denied on this basis alone. In

addition, as with her motion to stay, Shao’s affidavit is not “accompanied by a certificate of

counsel of record stating that it is made in good faith.” 28 U.S.C. § 144. The Court explained in

its August 5, 2018 opinion that pro se parties are not excused from filing an attorney certification

in support of a § 144 motion and affidavit. See Shao, No. 18-cv-1233-RC, slip op. at 12. In this

renewed motion, Shao argues that several courts have considered § 144 motions made by pro se

plaintiffs despite the lack of a certification of good faith by counsel of record, see Pl.’s Mem.

Supp. Second Mot. Disqualify (“Pl.’s Second Mem. Supp.”), ECF No. 142-1, at 21 (citing

Williams, 287 F. Supp. 2d at 249; Melvin v. Social Sec. Admin., No. 5:09-cv-235-FL, 2010 WL
3743543, at *2 (E.D.N.C. Sept. 14, 2010)), or with certification only by “any member of the




                                                  8
bar,” when she is a member of the California Bar, see id. (citing United States v. Rankin, 1 F.

Supp. 2d 445, 450 (E.D. Pa. 1998)). Shao’s arguments are unavailing. First, these decisions are

from outside this circuit and not binding on this Court, and most courts to have addressed the

issue have required the certification by counsel of record for pro se § 144 motions. See Shao,

No. 18-cv-1233-RC, slip op. at 12. Second, Rankin is inapplicable to Shao’s situation because

the court there accepted the certification of “any member of the bar of the court.” Rankin, 1 F.

Supp. 2d at 450 (emphasis added). Shao is not a member of the bar of this Court. And finally,

the Williams court emphasized that the plaintiff’s affidavit, “submitted pro se and without a

certificate of counsel of record, fail[ed] on this threshold matter.” Williams, 287 F. Supp. 2d at

249. 9

         Shao’s renewed motion for disqualification under 28 U.S.C. § 455 fares no better. To the

extent Shao’s § 144 affidavit sets forth the factual allegations forming the basis for that motion,

it alleges much of the same type of behavior the Court already determined not to warrant recusal



         9
          The court in Melvin proceeded to review the arguments made in a deficient affidavit “in
the spirit of the liberality afforded to pro se litigants.” Melvin, 2010 WL 3743543, at *2. Even
were this Court to do so here, Shao’s affidavit would still be procedurally deficient as untimely
and inadequately supported by facts. “Courts ‘have required the affidavit to be filed at the
earliest moment,’” and the D.C. Circuit has explained that “the timeliness requirement is
‘[c]rucial to the integrity of the judicial process,’ as it ‘ensures that a party may not wait and
decide whether to file based on whether he likes subsequent treatment that he receives.’”
Klayman v. Judicial Watch, Inc., 278 F. Supp. 3d 252, 256 (D.D.C. 2017) (quoting S.E.C. v.
Loving Spirit Found., Inc., 392 F.3d 486, 492 (D.C. Cir. 2004)). Shao’s re-filing of a motion and
affidavit almost four months after this Court found the first motion to be deficient is thus
untimely. And while the Court must accept the factual allegations in a § 144 affidavit as true,
“the affidavit ‘must state facts as opposed to conclusions, and while the information and belief of
the affiant as to the truth of the allegations are sufficient, mere rumors and gossip are not
enough.’” Id. at 257 (quoting United States v. Hanrahan, 248 F. Supp. 471, 475 (D.C. Cir.
1965)). Because Shao’s allegations of corruption are all based on speculation and legal
conclusions derived from regularly conducted administration of this case’s docket, see Pl.’s
Second Mem. Supp. at. 22–29, her affidavit does not set forth a legally sufficient basis for
disqualification.


                                                 9
in its August 5, 2018 opinion. As discussed in that opinion, a judge is required to “disqualify

himself in any proceeding in which his impartiality might reasonably be questioned.” 28 U.S.C.

§ 455(a). In reviewing a § 455(a) challenge, the Court must objectively analyze whether a

“reasonable and informed observer would question the judge’s impartiality.” United States v.

Microsoft Corp., 253 F.3d 34, 114 (D.C. Cir. 2001). “[T]he mere appearance of bias is sufficient

to mandate recusal—whether there is actual bias is irrelevant.” Philip Morris USA, Inc. v.

United States FDA, 156 F. Supp. 3d 36, 49 (D.D.C. 2016). In addition, pursuant to § 455(b)(1),

a judge must also recuse himself “[w]here he has a personal bias or prejudice concerning a party,

or personal knowledge of disputed evidentiary facts concerning the proceeding.” 28 U.S.C.S. §

455(b)(1). Unlike § 455(a), recusal under § 455(b)(1) requires the movant to “demonstrate

actual bias or prejudice based upon an extrajudicial source.” Cobell v. Norton, 237 F. Supp. 2d
71, 98 (D.D.C. 2003). And finally under § 455(b)(5)(i), a judge can be disqualified for being a

party to the proceeding. 28 U.S.C. § 455(b)(5)(i).

       Neither § 455(a) nor § 455(b)(1) warrant recusal based on the allegations Shao brings in

this renewed motion because, as this Court noted in its August 8, 2018 opinion, Shao only offers

“bald allegations of a conspiracy,” Shao, No. 18-cv-1233-RC, slip op. at 8, that neither create the

appearance of partiality nor provide evidence of actual bias. Shao reasserts many of the

allegations in her initial motion, including that the Court purposefully interfered with filing,

docketing, and the issuance of summonses and default judgment, see Pl.’s Second Mem. Supp. at

27–29, engaged in improper ex parte communications with some of the parties, id. at 25, and

improperly named the case Shao v. Kennedy instead of Shao v. Roberts, purportedly to shield

Justice Roberts from public exposure, see id. at 28. Shao also makes additional allegations of

interference with filing, docketing, and the general administration of her case since the Court’s




                                                 10
August 8, 2018 opinion. See generally id. at 25–29. As the Court explained in that opinion,

Shao provides “no factual matter to form a basis for those allegations,” and instead “bases her

allegations on purely speculative conspiracy.” Shao, No. 18-cv-1233-RC, slip op. at 8. Shao

reads the clerical discrepancies between court documents and her communications with the

Court, and supposedly irregular timing of the issuance of summonses and clerk’s defaults, to

imply a broader conspiracy this Court is a part of to deny her justice. These allegations do not

create an appearance of impropriety under § 455(a) because they offer “no facts that would fairly

convince a sane and reasonable mind to question this Court’s impartiality.” Walsh v. Comey,

110 F. Supp. 3d 73, 77 (D.D.C. 2015). Because they offer no evidence of bias, the allegations

also do not require recusal under § 455(b)(1).

       Similarly, § 455(b)(5)(i) does not warrant this Court’s recusal. As the Court noted in its

August 5, 2018 opinion, multiple courts have “made clear that disqualification is patently

unwarranted” in the circumstances where a plaintiff amends a complaint to add the assigned

judge as a defendant in an attempt at judge-shopping. See Shao, No. 18-cv-1233-RC, slip op. at

9–10 (citing cases). And the Court also noted that Shao’s amendment adding claims against this

judge were “very clearly an attempt at judge-shopping.” Id. at 9. In this renewed motion, Shao

again argues that her claims against this judge, and the threat of default they pose, warrant

recusal. See Pl.’s Second Mem. at 22–25. For reasons already elaborated on in the August 5,

2018 opinion, the Court rejects that argument.

       Finally, Shao renews her request to disqualify the D.C. Circuit, the Third Circuit, and the

U.S. District Courts in Delaware, Pennsylvania, Virginia, and New Jersey because this judge has

professional and personal ties to those jurisdictions, and to transfer her case to New York. See

id. at 25; Shao, No. 18-cv-1233-RC, slip op. at 10. The Court denies that request for the same




                                                 11
reasons it denied the request in Shao’s first motion to change venue. “Shao’s conspiratorial

allegations are . . . an attempt to judge-shop and a vehicle to express her dissatisfaction with the

timeliness of this action,” and are “insufficient . . . to transfer her case to New York.” Shao, No.

18-cv-1233-RC, slip op. at 10.

                                     B. Personal Jurisdiction

       Next, several defendants have moved to dismiss Shao’s claims against them for lack of

personal jurisdiction. After briefly going over the legal standards on a motion to dismiss for lack

of personal jurisdiction, the Court analyzes in turn motions to dismiss by the California Judicial

Defendants, the McManis Defendants, the Santa Clara Defendants, Janet Everson, Esther Chung,

and Carole Tait-Starnes.

                                         1. Legal Standard

       Rule 12(b)(2) of the Federal Rules of Civil Procedure directs a court to dismiss an action

when the court lacks personal jurisdiction over the defendant. Fed. R. Civ. P. 12(b)(2). The

plaintiff bears the burden of establishing that a court has personal jurisdiction. See FC Inv. Grp.

LC v. IFX Mkts., Ltd., 529 F.3d 1087, 1091 (D.C. Cir. 2008). Factual discrepancies must be

resolved in favor of the plaintiff, but the court is not required to accept a plaintiff’s “conclusory

statements” or “bare allegations” regarding the defendant’s actions in a selected forum. GTE

New Media Servs., Inc. v. BellSouth Corp., 199 F.3d 1343, 1349 (D.C. Cir. 2000).

       There are two types of personal jurisdiction: general (sometimes called “all-purpose”)

jurisdiction and specific (sometimes called “action-linked”) jurisdiction. Both types are

independently sufficient for a court to exercise personal jurisdiction over a party. See Bristol-

Myers Squibb Co. v. Super. Ct. of Cal., 137 S. Ct. 1773, 1780 (2017). “For an individual, the

paradigm forum for the exercise of general jurisdiction is the individual’s domicile; for a




                                                  12
corporation, it is an equivalent place, one in which the corporation is fairly regarded as at home.”

Id. (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011)). A

court with general jurisdiction over a defendant “may hear any claim against that defendant, even

if all the incidents occurred in a different State.” Id. (quoting Goodyear, 564 U.S. at 919).

       By contrast, specific jurisdiction requires that the suit “arise out of or relate to the

defendant’s contacts with the forum.” Bristol-Myers, 137 S. Ct. at 1780 (internal citations

omitted). To exercise specific personal jurisdiction over a non-resident, the court must engage in

a two-step analysis to determine (1) whether jurisdiction is appropriate under the state’s long-

arm statute and (2) whether notions of due process are satisfied by exercising jurisdiction over

the non-resident. GTE New Media Servs., 199 F.3d at 1347. The D.C. long-arm statute, in

pertinent part, provides that the District of Columbia may exercise personal jurisdiction over a

person for claims for relief for “causing tortious injury in the District of Columbia,” including

“causing tortious injury . . . by an act or omission outside the District Columbia if [the person]

regularly does or solicits business, [or] engages in any other persistent course of conduct” in the

District of Columbia. D.C. Code § 13-423(a).

       Due process requires a plaintiff to demonstrate “minimum contacts with [the forum state]

such that the maintenance of the suit does not offend ‘traditional notions of fair play and

substantial justice.’” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting Milliken

v. Meyer, 311 U.S. 457, 463 (1940)). These contacts must be grounded in “some act by which

the defendant purposefully avail[ed] itself of the privileges of conducting activities within the

forum state, thus invoking the benefits and protection of its laws.” Asahi Metal Indus. v. Super.

Ct. of Cal., 480 U.S. 102, 109 (1987) (quoting Burger King v. Rudzewicz, 471 U.S. 462, 475

(1985)). That is, “the defendant’s conduct and connection with the forum State [must be] such




                                                  13
that he should reasonably anticipate being haled into court there.” World-Wide Volkswagen

Corp. v. Woodson, 444 U.S. 286, 297 (1980). It is “essential in each case that there be some act

by which the defendant purposefully avails itself of the privilege of conducting activities within

the forum State, thus invoking the benefits and protections of its laws.” Creighton Ltd. v. Gov. of

the State of Qatar, 181 F.3d 118, 127 (D.C. Cir. 1999) (quoting Hanson v. Denckla, 357 U.S.
235, 253 (1958)).

                               2. Application to Shao’s Complaint

       In response to motions to dismiss by the moving defendants, Shao argues that the Court

has specific jurisdiction over each because all of the California-based defendants engaged in a

common conspiracy with D.C.-based defendants. As detailed below for each moving defendant,

the Court disagrees. Conspiracy jurisdiction is “a form of long-arm jurisdiction in which the

defendant’s ‘contact’ with the forum consists of the acts of the defendant’s co-conspirators

within the forum.” Youming Jin v. Ministry of State Sec., 335 F. Supp. 2d 72, 78 (D.D.C. 2004).

However, the minimum requirements of due process cannot be “sidestepped under the guise of

conspiracy jurisdiction.” Id. at 80 n.5. Accordingly, ‘“[b]ald speculation’ or a ‘conclusory

statement’ that individuals are co-conspirators is insufficient to establish jurisdiction under a

conspiracy theory.” Jungquist v. Shelkh Sultan Bin Khalifa Al Nahyan, 115 F.3d 1020, 1031

(D.C. Cir. 1997) (quoting Naatex Consulting Corp. v. Watt, 722 F.2d 799, 787 (D.C. Cir. 1983)).

Even when personal jurisdiction is based on a conspiracy theory, purposeful availment is still

required. Youming Jin, 335 F. Supp. 2d at 80. To meet this requirement, the plaintiff must assert

with particularity “the conspiracy as well as the overt acts within the forum taken in furtherance

of the conspiracy.” Jungquiist, 115 F.3d at 1031 (quoting Dooley v. United Techs. Corp., 786 F.

Supp. 65, 78 (D.D.C. 1992)). Here, Shao has failed to allege specific facts beyond “bare




                                                 14
assertions” to meet her burden of establishing that each of the moving defendants purposefully

availed themselves of the District of Columbia by conspiring with D.C.-based defendants, and

the Court thus cannot properly exercise personal jurisdiction over the moving defendants.

                                a. The California Judicial Defendants
       Shao’s claims against the California Judicial Defendants are barred for lack of personal

jurisdiction. In their motion, the California Judicial Defendants argue that they are all residents

of California alleged to have acted wrongfully through California state court decisions, and that

Shao has not pointed to any act committed within the District of Columbia that would warrant

the exercise of personal jurisdiction. See California Judicial Defs.’ Mem. Supp. Mot. Dismiss at

4–5, ECF No. 31. Shao does not contest that the California Judicial Defendants are residents of

California. See generally Am. Compl. ¶¶ 5–85. She likewise does not contest that all the

alleged actions relating to them were acts in California courts by California judicial officers or

judicial employees of the state of California. See generally id. ¶¶ 86–320 . Shao argues that

personal jurisdiction should nonetheless be extended to the California Judicial Defendants

because of their alleged conspiracy with defendants who are subject to personal jurisdiction in

the District of Columbia. See Pl.’s Opp’n California Judicial Defs.’ Mot. Dismiss (“Pl.’s

California Judicial Defs. Opp’n) at 14–20, ECF No. 43. Because Shao offers no more than bare

assertions that the California Judicial Defendants are engaged in a conspiracy, the Court

dismisses her claims against those defendants.

       Shao argues for jurisdiction over the California Judicial Defendants because the injuries

she suffered were “anticipated by the California defendants to be within the jurisdiction as part

of the common scheme of conspiracies.” Pl.’s California Judicial Defs. Opp’n at 14. She argues

that the California Judicial Defendants had minimum contacts through a “common scheme” of

conspiracies with, inter alia, the McManis Defendants and the Supreme Court Defendants, and


                                                 15
thus that they are subject to personal jurisdiction in the District of Columbia because “many

defendants worked in D.C.” Id. at 14–15. And she contends that the California Judicial

Defendants were on notice of a potential suit because they received mailed notice that the United

States Supreme Court denied her requests for review of California judicial decisions. See id. at

14. This argument is unpersuasive and ignores the purposeful availment requirement of personal

jurisdiction.

        Even construing Shao’s assertions liberally, her argument merely presents conclusory

statements about the alleged conspiracy without alleging any specific facts. For example, Shao

alleges that the “Santa Clara County Court, California Sixth District Court of Appeal and

California Supreme Court and the named justices/judges . . . plotted to stall Plaintiff’s access to

the courts and access to appeals.” Pl.’s California Judicial Defs. Opp’n at 15. She similarly

states in the amended complaint that the California Defendants engaged in a “scheme of illegal

notice, alteration of docket and deterrence” in coordination with the United States Supreme

Court. Am. Compl. ¶ 257. But beyond these conclusory assertions purporting to explain the

wrongful denials of her various appeals, Shao does not allege any concrete facts to show that the

California Judicial Defendants were engaged in a wide-ranging conspiracy, much less one

involving individuals in the District of Columbia. Shao’s amended complaint simply goes

through the procedural history of her various cases and concludes from the many decisions she

disagrees with that the California Judicial Defendants must have conspired with defendants

based in D.C.—the Supreme Court Defendants, Congressional Defendants, this Court, and

Francis—to continue denying her custody of her child. Shao summarily asserts that “any

reasonable attorney or member of the public . . . would believe that there was a conspiracy.” Id.

¶ 184; see also id. ¶¶ 296–97 (concluding from Supreme Court Justices’ failure to recuse




                                                16
themselves from ruling on her cases that they must have “conspired in one accord not to perform

their Constitutionally imposed duty to decide on the . . . Requests for Recusal”). Accordingly,

Shao’s conspiracy argument presents nothing more than bald speculation that must be rejected

by this Court. See Jungquist, 115 F.3d at 1031. The California Judicial Defendants’ motion to

dismiss is granted.

                                    b. The McManis Defendants

       Next, the McManis Defendants also move to dismiss Shao’s complaint for lack of

personal jurisdiction. See generally McManis Defs.’ Mot. Dismiss, ECF No. 65. In response,

Shao seeks to strike the motion to dismiss for failure to respond to the Amended Complaint

within the required twenty-one-day deadline specified by Fed R. Civ. P. 12. See Pl.’s Mot.

Strike McManis Defs.’ Mot. Dismiss, ECF No. 81. Because Shao has failed to meet her burden

of proving proper service, the Court denies her motion to strike. And because Shao does not

allege facts that show sufficient minimum contacts with the District of Columbia, the Court

grants the McManis Defendants’ motion to dismiss for lack of personal jurisdiction.

                                       i. Motion to Strike

       In her motion to strike, Shao argues that the McManis Defendants’ motion to dismiss

should be stricken as untimely because it was not filed within the 21 days required under Fed. R.

Civ. P. 12, or by August 10, 2018, and instead was filed on August 24, 2018. See Pl.’s Mem.

Supp. Mot. Strike, ECF No. 81-1. The McManis Defendants retort that the motion to dismiss

was timely because Shao never properly served her amended complaint. McManis Defs.’ Opp’n

Mot. Strike, ECF No. 98. The Court agrees.

       Under the Federal Rules of Civil Procedure, a defendant must respond to a complaint

within 21 days. Fed. R. Civ. P. 12(a)(1)(A)(i). However, this twenty-one-day period does not




                                               17
begin until the defendant is properly served. See Mann v. Castiel, 681 F.3d 368, 373 (D.C. Cir.

2012). The plaintiff bears the burden of demonstrating that the defendant has been sufficiently

served. See Roland v. Branch Banking & Tr. Corp., 149 F. Supp. 3d 61, 64 (D.D.C. 2015).

“[T]o do so, [s]he must demonstrate that the procedure employed satisfied the requirements of

the relevant portions of Rule 4 and any other applicable provision of law.” Id. at 64–65 (quoting

Light v. Wolf, 816 F.2d 746, 751 (D.C. Cir. 1987)). If the summons is not delivered personally

or to an individual’s usual place of abode, Rule 4 requires that it be served by “delivering a copy

of [the summons] to an agent authorized by appointment or by law to receive service of process.”

Fed. R. Civ. P. 4(e) (2). A signed return of service “constitutes prima facie evidence of valid

service, which can be overcome only by strong and convincing evidence.” Gates v. Syrian Arab

Republic, 646 F. Supp. 2d 79, 85-86 (D.D.C. 2009) (citing O’Brien v. R.J. O’Brien Assocs., Inc.,

998 F.2d 1394, 1398 (7th Cir. 1993)).

       Here, the McManis Defendants present “strong and convincing evidence” that Shao has

failed to properly serve the complaint. Shao asserts that her agent properly served the McManis

Defendants, citing the proof of service filed with the court. See Pl.’s Mem. Supp. Mot. Strike at

3. The proof of service notes that the summonses were left with two McManis Faulkner

employees, “[a] lady who is slander [sic] with golden hair” and “another male, less than 5’ 6”

with black hair wearing glasses,” both of whom allegedly claimed to be authorized to accept

service. Return of Service at 1, ECF No. 74. However, the name of these individuals or their

signature are not included. See id. Rather, the proof of service is signed by Shao’s agent,

Peychen Young, because both individuals “refused to sign receipt nor giving out [sic] their

names.” Id.




                                                18
        This admission alone suggests that Shao has failed her burden to establish sufficient

service of process on the McManis Defendants. The employees in question deny that they ever

told Shao’s agent they were authorized to accept service, Declaration of Manuel Carvajal ¶¶ 4–6,

McManis Defs.’ Opp’n Mot Strike Ex. 1, ECF No. 98-1; Declaration of William Faulkner ¶¶ 3–

4, McManis Defs.’ Opp’n Mot Strike Ex. 2, ECF No. 98-2, and the fact that they refused to sign

receipt of the complaint further casts doubt on Shao’s agent’s assertion that they claimed to be

authorized to accept service. In any event, “claims by an agent of having authority to receive

process or the fact that an agent actually accepts process is not enough to satisfy the service

requirements of Rule 4(e)(2).” Fenwick v. United States, 691 F. Supp. 2d 108, 113 (D.D.C.

2010) (internal citations omitted); see also Schwarz v. Thomas, 222 F.2d 305, 308 (D.C. Cir.

1955) (finding that statements of alleged agents are not sufficient evidence of authority to accept

process). Rather, if the summons is left with an agent, that agent must be “authorized by

appointment or by law to receive service of process.” Fed. R. Civ. P. 4(e)(2). Here, both the

McManis Defendants and the employees involved deny that the employees were authorized to

accept service of process. See McManis Defs.’ Opp’n Mot Strike at 3. Thus, the Court finds that

Shao has failed to make proper service upon the McManis Defendants, and the motion to quash

is denied. 10



        10
           Even if it found that the McManis Defendants’ motion to dismiss was untimely, the
Court would still grant leave to file the motion nunc pro tunc because of the strong preference
for resolving disputes on the merits rather than on purely procedural grounds. See, e.g., Hawkins
v. Washington Metropolitan Area Transit Auth., 311 F. Supp. 3d 94, 102 (D.D.C. 2018) (noting
“the Federal Rules of Civil Procedure’s ‘clear preference to resolve disputes on their merits’”
(quoting Cohen v. Bd. Of Trustees of the Univ. of Dist. of Columbia, 819 F.3d 476, 482–83 (D.C.
Cir. 2016))); Acree v. Republic of Iraq, 658 F. Supp. 2d 124, 128 (D.D.C. 2009) (“[B]ecause
there is a strong preference for resolving disputes on the merits, district courts may, in
appropriate circumstances, exercise their discretion against denying a motion on purely
procedural grounds.” (citing cases)).


                                                 19
                                      ii. Personal Jurisdiction

       Similarly to the California Judicial Defendants, the Court cannot exercise personal

jurisdiction over the McManis Defendants because Shao has failed to show that they have

sufficient minimum contacts with the District of Columbia. Shao acknowledges that the

McManis Defendants are residents of California for the purposes of personal jurisdiction. See

Am. Compl. ¶¶ 27–29. Likewise, the Amended Complaint makes clear that her claims against

the McManis Defendants arise out of a custody dispute and malpractice suit which occurred in

state and federal court in California. See generally Am. Compl. However, while Shao did not

file an opposition to the McManis Defendants’ motion to dismiss, the amended complaint also

makes clear that, as with the California Judicial Defendants, she believes the McManis

Defendants engaged in a conspiracy with D.C.-based defendants over whom this Court does

have personal jurisdiction. Shao alleges in the Amended Complaint that McManis “aided and

abetted the . . . irregularities that took place in the US Supreme Court” with respect to her cases

and “likely . . . was influencing Judge Contreras to deter SHAO from suing his judicial friends.”

Id. ⁋ 27. She similarly alleges that all three McManis Defendants conspired with Chief Justice

Roberts to harass her. Id. ¶¶ 304–05.

       As with the California Judicial Defendants, Shao fails to assert any facts beyond

conclusory assertions to support her allegations of conspiracy. Shao does not point to any

evidence that could link the McManis Defendants to D.C.-based defendants, and instead

summarily concludes that they “appeared to conspire,” id., from the various legal decisions

adverse to her over the past eight years. Without more, Shao has not demonstrated the required

purposeful availment and this Court does not have personal jurisdiction over the McManis




                                                 20
Defendants. Accordingly, the McManis Defendants’ motion to dismiss for lack of personal

jurisdiction is granted.

                                   c. The Santa Clara Defendants

        The Court also does not have personal jurisdiction over the Santa Clara Defendants. The

Amended Complaint acknowledges that Leong, Murphy, and Oh are employees in Santa Clara

County, and that the Santa Clara Defendants are California residents who allegedly caused her

injuries through legal proceedings in California state court. See Am. Compl. at ¶¶ 56–57; 61–63.

Shao nonetheless claims that this Court has personal jurisdiction over the Santa Clara Defendants

because they were “co-conspirators in the common scheme of permanent parental [deprival]”

involving D.C.-based defendants. Pl.’s Opp’n to Santa Clara Defs.’ Mot. Dismiss (“Pl.’s Santa

Clara Opp’n”) at 5, ECF No. 135. But, as the Santa Clara Defendants point out in their reply,

“Shao must allege specific, plausible facts connecting the [Santa Clara] Defendants to a

conspiracy to establish personal jurisdiction over them.” Santa Clara Defs.’ Reply at 2, ECF No.

139 (emphasis added). Shao has not done so here when, aside from summarily concluding that

the Santa Clara Defendants were part of a “common scheme to rob away Plaintiff’s child custody

illegally,” Pl.’s Santa Clara Opp’n at 8, she does not point to any facts that would indicate the

Santa Clara Defendants’ involvement in a conspiracy involving defendants based in D.C.

Accordingly, the Court must grant the Santa Clara Defendants’ motion to dismiss for lack of

personal jurisdiction.

                                           d. Janet Everson

        Likewise, Shao’s claims against Janet Everson are barred by lack of personal jurisdiction.

Everson argues that the Amended Complaint makes “no allegations connecting [her] to the

District of Columbia.” Everson Mot. Dismiss at 3, ECF No. 45. In response, Shao again asserts




                                                 21
personal jurisdiction over Everson based on a conspiracy theory of personal jurisdiction. See

Pl.’s Opp’n Everson Mot. Dismiss (“Pl.’s Everson Opp’n”) at 3–9, ECF No. 88. However, Shao

fails to allege any specific facts beyond conclusory assertions to indicate that Everson should be

subject to personal jurisdiction in the District of Columbia. The Amended Complaint recognizes

that Everson is a resident of California and that the asserted claims against her arise out of a legal

dispute in state and federal courts located in California. See generally Am. Compl. Shao’s basis

for extending personal jurisdiction over Everson is her alleged “active participation of [sic] the

common scheme to continuously rob away Plaintiff’s child custody illegally,” Pl.’s Everson

Opp’n at 6, when the conspiracy involves “a group of defendants . . . in California and a group of

defendants . . . in the District of Columbia,” id. at 8. But as with the California Judicial

Defendants, Shao alleges no specific facts to support her conclusion that Everson conspired with

D.C.-based defendants, and the argument must thus be rejected by this court. Accordingly, all

claims against Everson are dismissed for lack of personal jurisdiction.

                                           e. Esther Chung

       Shao’s claims against Esther Chung are also barred by lack of personal jurisdiction. In

the Amended Complaint, Shao only indicates that Chung is a California resident, Am. Compl. ¶

69, who “severely hacked” into her files, id. ¶ 315. Accordingly, Chung argues in her motion to

dismiss that Shao “does not plead any facts showing that [Chung] . . . has any contacts with the

District of Columbia,” and thus that the Court does not have personal jurisdiction over her.

Chung Mot. Dismiss at 4, ECF No. 80. Shao again asserts conspiracy jurisdiction to claim

personal jurisdiction over Chung, arguing that “[t]here is undoubtedly substantial connection of

this forum to the complained conspiracies based on [Chung]’s active participation of [sic] the




                                                 22
common scheme [of parental deprival].” Pl.’s Opp’n to Chung Mot. Dismiss at 11, ECF No.

104.

       However, as with the other moving defendants, Shao has failed to allege specific facts

that support her allegations of a conspiracy. Shao alleges in the Amended Complaint that “3,000

files on three laptops of hers had been severely hacked by three specific individuals,” including

Chung, based on the fact that “the authors’ names for these files were altered from SHAO’s

names to those individuals’ names.” Am. Compl. ¶ 315. Setting aside Shao’s preposterous

contention that a different author name for documents located on her computer necessarily

indicates she was hacked—when any shared document modified by anyone could have resulted

in a change to the author name field—Shao does not allege any facts to support a connection

between Chung and the D.C.-based Defendants. Instead, she alleges that one of the so-called

“hackers” “works closely with Intel Corp.,” and that “Intel Corp. is closely connected with James

McManis,” thus creating the tie to the overall conspiracy. Id. at ¶ 316. Even viewing Shao’s

claims liberally, without more specific facts the Court cannot accept these “bald speculations” as

the basis to find a conspiracy and to exercise personal jurisdiction over Chung. Accordingly, the

Court grants Chung’s motion to dismiss.

                                        f. Carol Tait-Starnes

   Finally, Shao’s claims against Carol Tait-Starnes are barred for lack of personal jurisdiction.

The Amended Complaint is very sparse on allegations relating to Tait-Starnes, who is only

alleged to have improperly participated in Shao’s custody case as a psychologist for her child.

See Am. Compl. ¶ 126. Again, the Amended Complaint acknowledges that Tait-Starnes is a

California resident, id. ¶ 60, whose allegedly improper actions were taken in a California legal

proceeding. Tait-Starnes argues in her motion to dismiss that the Court does not have personal




                                                23
jurisdiction over her because all claims against her are based on actions that occurred in

California, see Tait-Starnes Mot. Dismiss at 2, ECF No. 75-1, and Shao has not filed an

opposition. The Court agrees with Tait-Starnes. To the extent Shao would have argued that

Tait-Starnes is part of the same broader conspiracy Defendants are all alleged to have been a part

of, the complete lack of facts relating to Tait-Starnes in the Amended Complaint—let alone to

any connection she may have had to defendants based in D.C.—defeats that argument.

                                C. Subject-Matter Jurisdiction

       Next, the Court dismisses Shao’s remaining claims for lack of subject matter jurisdiction.

“Federal courts are courts of limited jurisdiction, and the law presumes that ‘a cause lies outside

this limited jurisdiction.’” Morris v. United States Sentencing Comm’n, 62 F. Supp. 3d 67, 72

(D.D.C. 2014) (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)).

Subject matter jurisdiction is a requirement that can never be waived. Gonzalez v. Thaler, 565
U.S. 134, 141 (2012). Accordingly, “[w]hen a requirement goes to subject-matter jurisdiction,

the courts are obligated to consider sua sponte issues that the parties have disclaimed or have not

presented.” Gonzalez, 565 U.S. at 141 (citing United States v. Cotton, 535 U.S. 625, 630

(2002)). Because Shao has proceeded pro se, the allegations in her complaint must be construed

liberally. E.g., Erikson v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is ‘to be

liberally construed’” (citations omitted)). However, “even a pro se plaintiff must meet his

burden of proving that the Court has subject matter jurisdiction over the claims, including when

the court raises the issue sua sponte.” Fontaine v. JPMorgan Chase, N.A., 42 F. Supp. 3d 102,

106 (D.D.C. 2014). Despite the requirement to liberally construe a pro se complaint, this

“benefit is not [] a license to ignore the Federal Rules of Civil Procedure.” Sturdza v. United

Arab Emirates, 658 F. Supp. 2d 135, 137 (D.D.C. 2009).




                                                24
       Here, the Court sua sponte dismisses all claims against all remaining defendants for lack

of subject matter jurisdiction. First, this Court lacks subject matter jurisdiction over the claims

for money damages against Judge Rushing and Francis on the basis of absolute judicial

immunity. Next, this Court lacks subject matter jurisdiction over all remaining claims against

the Supreme Court Defendants, the Federal Judicial Defendants, the Congressional Defendants,

and Judge Rushing for lack of standing. The Court also lacks subject matter jurisdiction over

claims against the American Inn Defendants, the Google Defendants, and Warnock because

those claims are patently insubstantiable. And finally, the Court lacks subject matter jurisdiction

over the aiding and abetting claims against Orlando, Fadem, Mitchell, Sussman, and Wang

because these claims do not involve a federal question.

                                 1. Absolute Judicial Immunity

       Judge Rushing and Francis, who are sued for money damages, have not filed motions to

dismiss. The Court dismisses the claims for money damages against these defendants sua sponte

under the doctrine of absolute judicial immunity.

                                         a. Legal Standard

       It is well established that courts must dismiss complaints in a civil action in which a party

“seeks monetary relief from a defendant who is immune from such a relief.” 28 U.S.C. §

1915A(b)(2); see also id. § 1915(e)(2)(B)(iii). “Judges are absolutely immune from suits for

money damages for ‘all actions taken in the judge’s judicial capacity, unless these actions are

taken in complete absence of all jurisdiction.’” Thomas v. Wilkins, 61 F. Supp. 3d 13, 17

(D.D.C. 2014) (quoting Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993)). “[T]he scope

of the judge’s jurisdiction must be construed broadly where the issue is the immunity of the

judge.” Stump v. Sparkman, 435 U.S. 349, 356 (1978). Additionally, “a judge will not be




                                                 25
deprived of immunity because the action he took was in error, was done maliciously, or was in

excess of authority.” Id. In determining whether a judge was acting in his judicial capacity,

courts should look to the “nature of the act itself, i.e., whether it is a function normally

performed by a judge, and to the expectations of the parties, i.e. whether they dealt with the

judge in his judicial capacity.” Mireless v. Waco, 502 U.S. 9, 12 (1991) (quoting Stump, 435
U.S. at 362).

       In addition, “[c]lerks, like judges, are immune from damage suits for performance of

tasks that are an integral part of the judicial process.” Thomas, 61 F. Supp. 3d at 19 (quoting

Sindram, 986 F.2d at 1460); see also Roth v. King, 449 F.3d 1272, 1287 (D.C. Cir. 2006) (“It is

well established that judicial immunity ‘extends to other officers of government whose duties are

related to the judicial process’” (quoting Barr v. Matteo, 360 U.S. 564, 569 (D.D.C. 1959))).

Tasks that are an integral part of the judicial process include a court administrator’s “receipt and

processing of a litigant’s filings.” Sibley v. U.S. Supreme Court, 786 F. Supp. 2d 338, 344

(D.D.C. 2011) (finding that the “receipt and processing of a litigant’s filings are part and parcel

of the process of adjudicating cases”).

                b. Claims for Money Damages Against Judge Rushing and Francis

       Shao brings claims for money damages against Judge Rushing and Francis. Because

these claims involve acts solely taken in their judicial capacity, both benefit from absolute

immunity, and the Court must accordingly dismiss Shao’s claims for money damages against

these two defendants.

       First, Shao alleges in the Amended Complaint that Judge Rushing created a false docket

entry in one of her cases, see Am. Compl. ¶¶ 31, 377, causing Shao to file “multiple motions in

order to avoid her appeal[s] . . . to be dismissed [sic],” id. ¶ 377. Shao seeks $20,000 in damages




                                                  26
for attorney’s fees and costs relating to those motions. Id. The court need not reach the merits of

her allegations because a judge acting in his judicial capacity “will not be deprived of immunity

because the action he took was done in error, was done maliciously, or was in excess of his

authority.” Stump, 435 U.S. at 356. Here, Shao’s allegations against Judge Rushing are all in

connection with previous California state appellate litigation over which Judge Rushing was

presiding. Thus, even read liberally, Shao’s allegations involve “action[s] [Rushing] took . . . in

error, . . . maliciously, or . . . in excess of his authority” in his official judicial capacity, Stump,
435 U.S. at 356, and Shao’s claims for money damages are barred by absolute judicial immunity.

The Court accordingly dismisses all claims for money damages against Judge Rushing for lack

of subject matter jurisdiction.

        Likewise, Shao seeks money damages against an employee of the Clerk’s Office at the

U.S. District Court for the District of Columbia, Jackie Francis, for “deterring filing and creating

false docket [sic],” in violation of Shao’s First Amendment rights. Am. Compl. ¶ 426. Shao

alleges that these acts were not committed in an official capacity, and thus are not protected by

judicial immunity. See id. However, even reading Shao’s complaint liberally, Francis’s alleged

filing deterrence and creation of false docket entries qualify as “receipt and processing of a

litigant’s filing,” and thus fall under the scope of actions that are an integral part of the judicial

process. See, e.g., Reddy v. O'Connor, 520 F. Supp. 2d 124, 130 (D.D.C. 2007) (holding that a

“deputy clerk's alleged refusal to file documents [the] plaintiff submitted” was an action

“quintessentially ‘judicial’ in nature because [it was] an integral part of the judicial

process”). Accordingly, the allegations against Francis involve acts within her judicial capacity,

and she is entitled to the protection of absolute judicial immunity on claims for money damages.




                                                    27
The Court dismisses all claims for money damages against Francis for lack of subject matter

jurisdiction.

                                           2. Standing

        The Supreme Court Defendants, Federal Judicial Defendants, Congressional Defendants,

and Judge Rushing have not filed motions to dismiss. However, this Court lacks the power to

give Shao the relief she seeks on all remaining claims against these Defendants, and Shao thus

fails the redressability requirement of standing. Because Shao lacks standing to bring her claims,

the Court sua sponte dismisses all remaining claims against the Supreme Court Defendants, the

Federal Judicial Defendants, the Congressional Defendants, and Judge Rushing for lack of

subject matter jurisdiction.

                                        a. Legal Standard

        Standing “is an essential and unchanging part of the case-or-controversy requirement of

Article III.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992); see also, e.g., Weaver’s Cove

Energy, LLC v. R.I. Dep’t of Envtl. Mgmt., 524 F.3d 1330, 1334 (D.C. Cir. 2008) (dismissing

action sua sponte for lack of standing); Dorsey v. District of Columbia, 747 F. Supp. 2d 22, 27

(D.D.C. 2010) (same). The party seeking to invoke the jurisdiction of a federal court bears the

burden of establishing the elements of standing. Huron v. Cobert, 809 F.3d 1274, 1279 (D. C.

Cir. 2016). First, the injured party “must have suffered an ‘injury in fact.’” Lujan, 504 U.S. at

560. (citations omitted). An “injury in fact,” requires the plaintiff to show “an invasion of a

legally protected interest.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016) (quoting Lujan,
504 U.S. at 560). The invasion must be both “concrete and particularized,” Lujan, 504 U.S. at

560, and ‘“actual or imminent,’ not ‘conjectural’ or ‘hypothetical.’” Id. (citing Whitmore v.

Arkansas, 495 U.S. 149, 155 (1990)). Second, the injured party must show “a causal connection




                                                 28
between the injury and the conduct complained of.” Lujan, 504 U.S. at 560. That is, the injured

party must show that the injury is “fairly …trace[able] to the challenged action of the defendant”

and not the result of “the independent action of some third party not before the court.” Id.

Finally, standing requires a showing of redressability—“a likelihood that the requested relief will

redress the alleged injury.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 103 (1998).

Failing to establish any one of these three elements is sufficient to defeat the standing of an

injured party. US Ecology, Inc. v. U.S. Dep’t of Interior, 231 F.3d 20, 24 (D.C. Cir. 2000).

When reviewing whether an injured party has standing, the court must “analyze these elements

as if the plaintiffs were to be successful in their claim” rather than assessing the merits of the

claim. McNeil v. Brown, No. 17-cv-2602, 2018 WL 4623057, at *6 (D.D.C. Sept. 26, 2018)

(citing In re Navy Chaplaincy, 534 F.3d 756, 760 (D.C. Cir. 2008)).

                                  b. Application to Shao’s Claims

       Shao lacks standing to bring her remaining claims against the Supreme Court Defendants,

Federal Judicial Defendants, Congressional Defendants, and Judge Rushing because this Court is

not capable of granting the relief she seeks. Because redressability evaluates whether the relief

requested is “likely [to] alleviate the particularized injury alleged,” West v. Lynch, 845 F.3d
1228, 1235 (D.C. Cir. 2017) (quoting Fla. Audubon Soc’y v. Bentsen, 94 F.3d 658, 663-64 (D.C.

Cir. 1996)), it “requires that the court be able to afford relief through the exercise of its power,”

Franklin v. Massachusetts, 505 U.S. 788, 825 (1992). Correspondingly, a plaintiff “must show

in the first instance that the court is capable of granting the relief they seek.” McNeil, 2018 WL
4623057 at *6 (citing Newdow v. Roberts, 603 F.3d 1002, 1010-11 (D.C. Cir. 2000)); see also

Swan v. Clinton, 100 F.3d 973, 976 (D.C. Cir. 1996) (explaining that redressability includes

consideration of “whether a federal court has the power to grant . . . relief”); Lozansky v. Obama,




                                                  29
841 F. Supp. 2d 124, 132 (D.D.C. 2012) (finding that plaintiffs’ lacked standing because the

court lacked authority to redress plaintiff’s injury through requested relief for a writ of

mandamus).

       Even assuming that Shao were to be successful in establishing an injury-in-fact that is

fairly traceable to the Supreme Court Defendants, Federal Judicial Defendants, Congressional

Defendants, and Judge Rushing, this Court does not have the power to issue the remedy Shao

seeks. The Court addresses in turn the claims against the Supreme Court Defendants, Federal

Judicial Defendants, Congressional Defendants, and Judge Rushing.

                                   i. Supreme Court Defendants

       Because Shao’s requested relief asks this Court to exercise powers over the Supreme

Court that it plainly does not have, the claims against the Supreme Court Defendants fail the

redressability requirement of standing and cannot go forward.

       First, Shao requests injunctive relief over the eight named Supreme Court Justices,

including that they be ordered to disclose various potential conflicts of interests “on the Supreme

Court website[;]” that they be ordered to disclose any gifts, scholarships, honoraria, and favors

they may have received in connection with their relationship to the American Inn Defendants;

and that they be enjoined from reviewing her appeals. Am. Compl. ¶ 350. Shao also requests

that all Supreme Court Justices be impeached. Id. ¶ 348.

       It is well established that a lower court does not have jurisdiction to compel the U.S.

Supreme Court or its staff to review a case—or to take any action at all. See, e.g., In re Marin,

956 F.2d 339, 340 (D.C Cir. 1992) (“[I]t seems axiomatic that a lower court may not order the

judges or officers of a higher court to take any action.” (quoting Panko v. Rodak, 606 F.2d 168,

171 n.6 (D.C. Cir. 1992))); Reddy, 520 F. Supp. 2d at 132 (“[T]he [lower court] plainly lacks




                                                  30
jurisdiction to compel official action by the U.S. Supreme Court justices or their staff.”).

Likewise, this Court also does not have the power to impeach a Supreme Court Justice. See

generally U.S. Const. art. I, § 2, cl. 5 (delegating the “sole Power of Impeachment” to the House

of Representatives). Because this Court lacks the power to issue the relief requested, both of

Shao’s requests for relief through injunction and impeachment will not be “likely [to] alleviate

the particularized injury alleged.” West, 845 F.3d at 1235 (quoting Fla. Audubon Soc’y, 94 F.3d

at 663-64). Shao’s requests for relief thus fail the redressability requirement of standing and her

claims against the Supreme Court Justices must be dismissed for lack of subject matter

jurisdiction.

        Likewise, this Court does not have the power to impeach clerks of the Supreme Court, or

to compel the Supreme Court to take any action toward its employees. Shao requests that clerks

Bickell and Atkins be impeached for allegedly altering docket entries and conspiring to “disrupt

or obstruct the normal function of the government unit, the Clerk’s Office of the US Supreme

Court.” Am. Compl. ⁋ 348. This Court cannot give Shao the relief she seeks because it plainly

does not have the power of impeachment. See generally U.S. Const. art. I, § 2, cl. 5. And even if

this Court could declare impeachment, clerks of court are not appointed positions, and thus their

removal would be an employment decision rather than an issue of impeachment. As is well

established, the Supreme Court “has inherent supervisory authority over its Clerk.” Marin, 956
F.2d at 340. Accordingly, the Supreme Court has the sole right “to correct the irregularities of its

officer[s] and compel [them] to perform [their] duty,” id. (quoting Griffin v. Thompson, 43 U.S.

(2 How.) 244, 257 (1844)), and retains the sole power to remove Bickell or Atkins. See also

Reddy, 520 F. Supp. 2d at 132 (“[T]he [lower court] plainly lacks jurisdiction to compel official




                                                 31
action by the U.S. Supreme Court justices or their staff.”). Shao’s claims against Bickell and

Atkins also fail the redressability requirement of standing and cannot move forward.

                                  ii. Federal Judicial Defendants

       Next, this Court also does not have the power to grant Shao’s requested relief against the

Federal Judicial Defendants. Shao requests that this Court reverse the decisions, and declare the

impeachment, of Judge Wallace, Am. Compl. ¶ 363, and Judge Koh, id. ¶ 359. She further

requests that this Court declare its own impeachment and impeach Francis. Id. ¶ 426. As

discussed above, this Court does not have the power of impeachment. See generally U.S. Const.

art I, § 2, cl. 5. Thus, even if the Court declared the impeachment of Judge Wallace and Judge

Koh, that declaration would have no meaningful value and would not redress Shao’s alleged

injury. Likewise, this Court does not have the authority to impeach itself or its clerks, and

declaring the Court’s own impeachment would have no value. And finally, as to Shao’s request

that the Court invalidate Judge Wallace and Judge Koh’s decisions in her cases, it is also well

established that federal district courts do not have jurisdiction to reconsider decisions of other

federal courts. See, e.g., Atchison v. U.S. District Courts, 190 F. Supp. 3d 78, 88 (D.D.C. 2016);

Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994). Because they fail the

redressability requirement of standing, Shao’s claims against Judge Wallace, Judge Koh, Judge

Contreras, and Jackie Francis cannot go forward.

                                   iii. Congressional Defendants

       Shao similarly lacks standing to bring a claim against the House Judiciary, the Senate

Judiciary, Senator Feinstein, and Representative Swalwell because her requested relief cannot be

redressed by this Court. Shao asks that this Court declare that the House Judiciary Committee

has a “duty to conduct a thorough investigation into crimes committed by [the] Supreme Court




                                                 32
Justices and Clerks and federal Court staffs.” Am. Compl. ¶ 348. Shao further requests that this

Court compel the House Judiciary Committee, the Senate Judiciary Committee, Senator

Feinstein, and Representative Swalwell to impeach Judge Wallace, id. ¶ 362, and Judge Koh, see

id. ¶ 359. As discussed above, this Court plainly does not have the power of impeachment. See

generally U.S. Const. art I, § 2, cl. 5. Likewise, because that power is explicitly reserved for

Congress, see id., this Court does not have the power to compel Congress to impeach a sitting

federal judge, see, e.g., Keener v. Congress, 467 F.2d 952, 953 (5th Cir. 1972) (per curiam)

(finding no standing in action for writ of mandamus compelling Congress to act). If granted, the

declaratory relief Shao requests would have no value, and thus would not redress her alleged

injuries. As such, she lacks standing to bring her claims against the Congressional Defendants

and the claims cannot go forward.

                                        iv. Judge Rushing

       Finally, Shao lacks standing to assert her non-monetary claims against Judge Rushing

because she asks for relief the Court is not able to grant. In the Amended Complaint, Shao asks

that Judge Rushing “be declared impeachment [sic] pursuant to California Penal Code §98 for

severe obstruction of justice in violation of California Penal Code §96.5 and §182.” Am. Compl.

¶ 376(4). California Penal Code §98 provides that “[e]very officer convicted of any crime

defined in this Chapter, in addition to the punishment prescribed, forfeits his office and is forever

disqualified from holding any office in [California].” Cal. Penal Code § 98. The section does

not mention impeachment, so any declaration by this Court that a judicial officer is “impeached”

pursuant to § 98 would have no effect. And in any event, this Court does not have the power to

declare the guilt of an individual pursuant to a criminal statute, or to order the “impeachment”

(or removal) of a state official. The remaining claims against Judge Rushing cannot go forward.




                                                 33
                                   3. Patent Insubstantiability

       Next, the Court dismisses Shao’s claims against the American Inn Defendants, the

Google Defendants, and Kevin Warnock as patently insubstantiable. Shao alleges that the

American Inn Defendants aided and abetted the overall scheme of parental deprival by providing

a platform for the various parties involved to communicate, including for attorneys to engage in

ex parte communications with, and in the corruption of, state and federal judges. See Am.

Compl. ⁋⁋ 370, 381–83. Shao further alleges that the Google Defendants conspired with Chief

Justice Roberts and the McManis Defendants to hack into her computer, conduct various forms

of surveillance on her, and prevent her from accessing online services provided by the Google

Defendants. See Am. Compl. ⁋⁋ 305–14. Finally, Shao alleges that Kevin Warnock hacked into

her computer to delete files, as part of a conspiracy orchestrated by the McManis Defendants to

sabotage Shao’s pending legal proceedings. See Am. Compl. ⁋ 68. Because Shao’s claims

against these defendants are all “essentially fictitious,” Best v. Kelly, 39 F.3d 328, 330 (D.C. Cir.

1994) (quoting Hagans v. Lavine, 415 U.S. 528, 537 (1974)), the claims against the American

Inn Defendants, the Google Defendants, and Warnock are dismissed as patently insubstantial.

After briefly reviewing the standard for patent insubstantiability, the Court reviews Shao’s

claims against each set of defendants in turn.

                                         a. Legal Standard

       In limited cases, a court may dismiss a case sua sponte for lack of subject matter

jurisdiction if a complaint is “‘patently insubstantial’” and thus “present[s] no federal question

suitable for decision.” Vasaturo v. Peterka, 203 F. Supp. 3d 42, 44 (D.D.C. 2016) (quoting Best,
39 F.3d at 330). Declining to hear a claim because it is patently insubstantial is “reserved for

complaints resting on truly fanciful factual allegations,” while “legally deficient complaints” are




                                                 34
still reserved for 12(b)(6) dismissals. Id. (quoting Best, 39 F.3d at 331 n.5). Thus, to meet this

standard, “claims [must] be flimsier than ‘doubtful or questionable’—they must be ‘essentially

fictitious.’” Id. (quoting Best, 39 F. 3d at 330). And “essentially fictitious” claims include

“bizarre conspiracy theories, any fantastic government manipulations of [the] will or mind, [and]

any sort of supernatural intervention.” Id. (alteration in original) (quoting Best, 39 F.3d 328 at

330).

                                   b. American Inn Defendants

        Because Shao’s claims against the American Inns of Court, William A. Ingram American

Inn of Court, and San Francisco Bay Area American Inn of Court are “essentially fictitious,”

they cannot move forward. Shao asserts that the “giant gang, American Inns of Court”

orchestrated “a series of multiple conspiracies . . . of judicial corruption with the common goal of

permanent parental deprival and harassment since August 4, 2010.” Am. Compl. ⁋ 5. She

further alleges that the American Inns of Court “started out as a social and professional

networking arena for many attorneys, judges, and justices, but has become an inappropriate

secret legal society in which financial interests and favors are traded behind the scenes, and

outcomes of cases are decided before trial or appeal.” Id. ⁋ 7. As the Court understands Shao’s

accusations, she appears to believe both 1) that the American Inn Defendants facilitated a series

of ex parte communications between the attorneys, clerks, and judges involved in Shao’s custody

litigation to predetermine the litigation’s outcome or otherwise harass Shao during the pendency

of the proceedings, and 2) that the American Inns of Court more generally is a dangerous

organization providing a secret forum for illegal ex parte communications and judicial

corruption.




                                                 35
       On Shao’s alleged facts, her claims against the American Inn Defendants involve exactly

the type of “bizarre conspiracy theor[y]” that, even when viewed favorably toward Shao, is

“clearly fanciful.” Best, 39 F.3d at 330–31. Similar cases in this circuit have been dismissed as

“clearly fanciful” under the doctrine of patent insubstantiality, including claims that government

officials illegally wiretapped and facilitated “round-the-clock surveillance” of the plaintiff after

he made comments to a TSA agent about security concerns, Tooley v. Napolitano, 586 F.3d
1006, 1008 (D.C. Cir. 2009), that the plaintiff was subjected to a campaign of harassment and

surveillance by federal and state government officials originating from a string of unconnected

events, Curran v. Holder, 626 F. Supp. 2d 30, 31 (D.D.C. 2009), and that a United States Senator

hacked the plaintiff’s phones and computers, tracked him by helicopter, and intentionally caused

a city-wide power outage, Lewis v. Bayh, 577 F. Supp. 2d 47, 54-55 (D.D.C. 2008). The

common theme in each of these claims was that they were not merely factually unsubstantiated,

but factually fanciful to the point that they were “essentially fictitious,” Best, 39 F.3d at 330.

       Shao’s allegations against American Inn are similarly “conclusory and unsupported by

factual details.” Curran, 626 F. Supp. 2d at 34. Shao asserts, with no plausible foundation, that

the American Inns of Court engaged in a conspiracy against her in order to predetermine the

outcome of her custody litigation through a series of secret exchanges. See Am. Compl. ⁋ 7. She

asserts that she lost prior cases because “the judges deciding her matters are all active members

of the club the American Inns of Court, which provides opportunities for ex parte

communications, favors, and gifts to flow between attorneys and judges.” Id. ⁋ 10. Shao further

alleges that American Inns of Court and the Supreme Court Justices have significant financial

ties to one another, through a variety of donations, scholarships, business transactions, and gifts

that lead to judicial corruption. See, e.g., id. ¶¶ 23–24, 328–47. She believes that the Supreme




                                                  36
Court Justices, in refusing to recuse themselves and denying her various appeals, “further . . .

made unlawful agreements to cover each other’s financial interests with the American Inns of

Court,” id. ¶ 329, and more generally that the treatment of her cases by the Supreme Court

provides “[a] clear example of such money-oriented corruption of the Roberts Court,” id. ¶ 345.

       Courts in this circuit have held that claims of a widespread conspiracy cannot go forward

when a plaintiff “offers only a ‘laundry list of wrongful acts and conclusory allegations to

support her theory of conspiracy.’” Curran, 626 F. Supp. 2d at 34 (quoting Richards v. Duke

Univ., 480 F. Supp. 2d 222, 233 (D.D.C. 2007). Shao provides no concrete factual support for

her allegations of a wide-ranging, national conspiracy that supposedly involves lawyers and

judges at all levels of the state and federal judiciary branches and is coordinated by the American

Inn Defendants as a dangerous and corrupt intermediary. And the “laundry list of wrongful acts”

she alleges, id. (quoting Richards, 480 F. Supp. 2d at 233), can simply be explained by a much

more innocuous turn of events: the successive courts to have reviewed her claims disagreed with

her arguments and found against her. Because Shao’s conspiracy allegations are patently

insubstantial, the Court dismisses all claims against the American Inn Defendants for lack of

subject matter jurisdiction.

                                    c. The Google Defendants

       Likewise, the Court finds that Shao’s allegations against the Google Defendants are

“essentially fictitious,” and thus it dismisses the claims against them for lack of subject matter

jurisdiction under the doctrine of patent insubstantiality. Shao claims that the Google

Defendants conspired with the McManis Defendants and Chief Justice Roberts to harass her,

including by hacking her computer in violation of the Wiretap Act. See Am. Compl. ¶¶ 305,

393. She asserts that Google “suspended services of Plaintiff’s gmails without any preceding




                                                 37
notice because of Plaintiff’s publication of the videos on the YouTube about the US Supreme

Court Justices’ financial interest with the Americans Inns of Court.” Id. ¶ 67. Shao further

alleges that emails she sent to various parties in her pending custody litigation were removed due

to “email hackings by Google, Inc., and YouTube, Inc.,” id. ¶ 247, and that comments on her

personal YouTube page “were all systematically deleted by YouTube, Inc. within a day of

SHAO having posted them,” id. ¶ 306. Shao claims that all of her email addresses were

subsequently suspended and that the Google Defendants escalated to conducting electronic

surveillance on her and having vehicles follow her. See id. ¶¶ 307–13.

       Shao asserts that Google and YouTube’s decision to conspire with Chief Justice Roberts

may have been motivated by a “special favor” the Chief Justice purportedly gave Google in an

unrelated case. Id. ¶ 314; see also Docket, Google, LLC v. Unwired Planet, LLC, No. 17-357.

Shao reads several routine steps in the certiorari process—including an extension of time

Google sought to file its cert petition and the eventual placement of the petition on a conference

list, which she characterizes as an improper “special conference”—as evidencing that “special

favor.” Am. Compl. ⁋ 314. She concludes that the special favor, an illustration of the “money-

oriented corruption of the Roberts Court,” Am. Compl. at ¶ 345, could “explain why YouTube

and Google might, without any notice, have been suspending all of SHAO’s emails and

YouTube services, and deleting all comments to SHAO’s YouTube postings,” id. ¶ 314.

       As with Shao’s claims against the American Inn Defendants, her allegations against

Google and YouTube present “bizarre conspiracies” filled with “essentially fictitious facts.”

Best, 39 F.3d 328 at 330. Much like the plaintiffs in Tooley and Curran, who alleged that the

government had coordinated surveillance campaigns against them following perceived slights,

see Tooley, 586 F.3d 1007–08, Curran, 626 F. Supp. 2d at 34, Shao alleges that the Google




                                                38
Defendants engaged in hacking, wiretapping, and physical surveillance as part of a conspiracy

with the Chief Justice, presumably to hinder her exposition of the corruption she allegedly

uncovered at the Supreme Court, see id. ¶¶ 305–14. These allegations of a “campaign of

surveillance and harassment deriving from uncertain origins . . . constitute the sort of patently

insubstantial claims” dismissed by courts in this Circuit. Tooley, 586 F.3d at 1010 (listing

cases). The Court therefore dismisses the claims against the Google Defendants for lack of

subject-matter jurisdiction. 11

                                         d. Kevin Warnock

    Finally, Shao’s claim against Warnock involve the same type of “bizarre conspirac[y]” she

alleges the Google Defendants are a part of, and because her allegations are “essentially

fictitious,” the Court dismisses the claim for lack of subject-matter jurisdiction as patently

insubstantial. Best, 39 F.3d 328 at 330. Shao alleges that on April 5, 2018, she “discovered that

about 3,000 files on three laptops of hers had been severely hacked by three specific

individuals.” Am. Compl. ¶ 315. According to Shao, she noticed the hack because “the authors’

names for [files relating to one of Shao’s cases] were altered from SHAO’s name[]” to the name

of other individuals on her computer. Id. Shao identifies Warnock as one such individual, and



        11
           The Google Defendants separately move to dismiss Shao’s claims for failure to state a
claim because Shao does not make any factual allegations about the interception of a wire, oral,
or electronic communication, when the interception of a communication is central to any Wiretap
Act claim. See Google Defs.’ Mot. Dismiss at 6, ECF No. 84 (citing 18 U.S.C. §§ 2510, 2511,
2520). The Court agrees. Shao bases her Wiretap Act claim solely on the Google Defendants’
alleged deletion of posts and content linked to her Youtube and Google Accounts, suspension of
those accounts, and interruption of other services provided by the Google Defendants. See Am.
Compl. ¶¶ 393–400. While summarily concluding that the Google Defendants conspired to
intercept electronic communications, Shao thus fails to provide any facts to support that
conclusion. Her amended complaint does not “contain sufficient factual matter, accepted as true,
to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).


                                                 39
alleges that following her discovery, Warnock “appeared to be angered . . . and started purging

files, disabled keyboard, and would like [sic] to force SHAO to use wireless internet to allow

them to continue monitoring SHAO’s activities.” Id. ¶ 318. Shao alleges that Warnock caused

the deletion of litigation files, id ¶ 402, the destruction of her law firm website,

shaolawgroup.com, id. ¶ 406, forced Shao to reformat her computer over ten times, id. ¶ 407, and

somehow “damaged internet units” three times, id. Warnock supposedly hacked Shao’s

computer in order to assist the “co-conspirators in this case,” including the McManis Defendants,

Sussman, Judge Zayner, and possibly the Google Defendants. See id. ¶¶ 308, 404. The

information purportedly gathered by Warnock was allegedly shared with this Court, in order to

further the conspiracy to deny Shao access to justice. See id. ¶ 404.

       As with the American Inn and Google Defendants, Shao’s claims against Warnock

involve a “bizarre conspirac[y]” with no factual support. Best, 39 F.3d 328 at 330. Shao alleges

that some file names on her computer were changed and that other files or information was lost

over the past year, and concludes from these facts that she was the victim of a prolonged hacking

campaign, coordinated by members of the widespread, government-linked conspiracy against

her. As with the Google Defendants, she infers from otherwise innocuous incidents that

Warnock—who Shao does not know, aside from his name allegedly appearing on files on her

computer—coordinated with defendants more directly involved in the overall conspiracy to hack

into her accounts and interfere with her legal cases. Shao does nothing but provide a “laundry

list of wrongful acts and conclusory allegations to support her theory of conspiracy,” Curran,
626 F. Supp. 2d at 34 (quoting Richard, 480 F. Supp. 2d at 233), and the Court accordingly

dismisses the claim against Warnock for lack of subject matter jurisdiction under the doctrine of

patent insubstantiality.




                                                  40
                                4. Aiding and Abetting Liability

       Finally, the Court dismisses Shao’s last remaining claims, against Orlando, Fadem,

Mitchell, Sussman, and Wang, because they do not state a valid federal cause of action. Shao

only brings one claim against each of these five defendants, aiding and abetting, and all five are

sued specifically for “aid[ing] and abett[ing] the common scheme of permanent parental

deprival.” Am. Compl. ¶¶ 386, 387, 389, 390, 391. Because this suit is expressly premised on

federal question jurisdiction, id. ¶ 2, and all other claims have been dismissed, Shao must point

to a federal source of law her aiding and abetting claim can be brought under. “Congress has not

enacted a general civil aiding and abetting statute.” Owens, v. BNP Paribas, S.A., 897 F.3d 266,

277 (D.C. Cir. 2018) (quoting Central Bank of Denver, N.A. v. First Interstate Bank of Denver,

N.A., 511 U.S. 164, 182 (1994)). And Shao does not point to any federal source of law her

aiding and abetting claim arises under. Absent a source for federal question jurisdiction, Shao’s

aiding and abetting claims must be dismissed for lack of subject matter jurisdiction. 12



       12
           Shao notes that Wang “aided and abetted the court crimes that violated 42 U.S.C. 1983
as stated in Count VI.” Am. Compl. ¶ 387. And while the complaint does not specify which
violations Orlando, Fadem, Mitchell, and Sussman aided and abetted, all four are also alleged to
have been involved in the effort to subvert Shao’s state custody case. See id. ¶¶ 386, 389–91.
To the extent Shao’s aiding and abetting claims against Wang—or Orlando, Fadem, Mitchell,
and Sussman—can be characterized as § 1983 claims, the Court dismisses them for failure to
state a claim. In Central Bank, the Supreme Court found that § 10(b) of the Securities Act did
not provide for aiding and abetting liability because the text of the statute clearly did not
contemplate such liability. 511 U.S. at 176–77. “The key takeaway from Central Bank is that
when Congress creates a private cause of action, aiding and abetting liability is not included in
that cause of action unless Congress speaks to it explicitly.” Owens v. BNP Paribas, S.A., 897
F.3d 266, 277 (D.C. Cir. 2018). Courts to have addressed the issue have found that because
Congress did not explicitly provide for aiding and abetting liability in the text of § 1983, § 1983
does not support aiding and abetting liability. See W. Daniels Land Ass’n v. Wasatch Cnty., No.
2:10-cv-558, 2011 WL 1584822, at *2 (D. Utah Apr. 26, 2011) (noting that, pursuant to Central
Bank, there is no aiding and abetting liability under § 1983); Theriot v. Woods, No. 2:09-cv-199,
2010 WL 623684, at *7 (W.D. Mich. Feb. 18, 2010) (same); see also Khulumani v. Barclay Nat.
Bank Ltd., 504 F.3d 254, 317 (2d Cir. 2007) (Korman, J., concurring in part and dissenting in
part) (“Because Congress has not enacted a comparable civil aiding-and-abetting statute, a


                                                41
                                       IV. CONCLUSION

       For the foregoing reasons, Shao’s renewed motion to disqualify this Court and to change

venue (ECF No. 142) and motion to strike the McManis Defendants’ motion to dismiss (ECF

No. 81) are DENIED. The motions to dismiss by the California Judicial Defendants (ECF No.

31), Janet Everson (ECF No. 45), the American Inn Defendants (ECF No. 58), the McManis

Defendants (ECF No. 65), Carole Tait-Starnes (ECF No. 75-1), Esther Chung (ECF No. 80), the

Google Defendants (ECF No. 84), and the Santa Clara Defendants (ECF No. 117) are

GRANTED. All remaining claims against all other defendants are DENIED for lack of subject

matter jurisdiction. And because this case has been dismissed for lack of subject matter

jurisdiction, the remainder of the pending motions are DENIED AS MOOT. An order

consistent with this Memorandum Opinion is separately and contemporaneously issued.


Dated: January 17, 2019                                            RUDOLPH CONTRERAS
                                                                   United States District Judge




private party could not be subject to such liability in a civil action under 42 U.S.C. § 1983.”
(citing Central Bank, 511 U.S. at 181–82)).


                                                 42